Exhibit 10.1

FORM OF SUBSCRIPTION AGREEMENT AND INVESTMENT REPRESENTATION

Effective November 28, 2006

THE SECURITIES OF TRANSMERIDIAN EXPLORATION INCORPORATED ISSUED PURSUANT TO THIS
SUBSCRIPTION AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE.
THERE ARE RESTRICTIONS ON THE TRANSFERABILITY OF THE SECURITIES WHICH ARE
DESCRIBED IN SECTION 3 OF THIS SUBSCRIPTION AGREEMENT.

[THE INVESTOR CERTIFIES THAT IT IS NOT A U.S. PERSON AND IS NOT ACQUIRING THE
SECURITIES FOR THE ACCOUNT OR BENEFIT OF ANY U.S. PERSON.] THE INVESTOR AGREES
THAT IT WILL HOLD THE SECURITIES FOR INVESTMENT PURPOSES ONLY AND THAT ANY
RESALE OF SUCH SECURITIES WILL BE MADE STRICTLY IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES ACT, PURSUANT TO
REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM REGISTRATION. THE INVESTOR FURTHER AGREES NOT TO ENGAGE IN ANY SHORT SALES,
HEDGING TRANSACTIONS OR OTHER TRANSACTIONS WITH REGARD TO THE COMPANY’S
SECURITIES UNLESS IN STRICT COMPLIANCE WITH THE SECURITIES ACT. THE INVESTOR
UNDERSTANDS THAT THE COMPANY IS RELYING UPON THE REPRESENTATIONS, COVENANTS AND
AGREEMENTS CONTAINED IN THIS SUBSCRIPTION AGREEMENT (AND ANY SUPPLEMENTAL
INFORMATION) FOR THE PURPOSE OF DETERMINING WHETHER THIS TRANSACTION MEETS THE
REQUIREMENTS FOR SUCH EXEMPTION.

IT IS IMPOSSIBLE TO FORECAST THE RESULTS TO A PURCHASER FROM AN INVESTMENT IN
THE SECURITIES. NO ONE CAN PREDICT WHETHER, TO WHAT EXTENT, OR OVER WHAT TIME
FRAME THE BUSINESS OF TRANSMERIDIAN EXPLORATION INCORPORATED MAY BE SUCCESSFUL.
THE PURCHASE OF SECURITIES INVOLVES A HIGH DEGREE OF RISK AND SHOULD BE
CONSIDERED ONLY BY PERSONS WHO CAN BEAR THE RISK OF AN ENTIRE LOSS OF THEIR
INVESTMENT.

SECTION 1

1.1 Subscription. This Subscription Agreement (the “Agreement”) is made by and
between Transmeridian Exploration Incorporated, a corporation organized under
the laws of the State of Delaware (the “Company”, and the investor set forth
below on the signature page hereof (the “Investor”). The Investor, intending to
be legally bound, is purchasing from the Company, and the Company is selling to
the Purchaser, on the terms and conditions of this Agreement the aggregate
number of shares of 15% Senior Redeemable Convertible Preferred Stock, par value
$0.0006 per share (the “Preferred Stock”), as is set forth below on the
signature page hereof.

 

-1-



--------------------------------------------------------------------------------

The purchase price is $100.00 per share of Preferred Stock. The Preferred Stock
is convertible into shares of common stock, par value $0.0006 per share (the
“Common Stock”) under certain conditions, which together with the other terms
and conditions of the Preferred Stock are more fully described in the offering
memorandum dated November 28, 2006 attached hereto as Exhibit “A” (the “Offering
Memorandum”). The Investor hereby agrees that this Agreement shall be
irrevocable and binding on the Investor and any successors in interest,
representatives or assigns of the Investor. The Preferred Stock, and the Common
Stock into which the Preferred Stock is convertible, are sometimes hereinafter
referred to as the “Securities.”

1.2 Acceptance or Rejection. The Investor understands and acknowledges that this
Agreement shall be deemed to be accepted by the Company only when it is signed
by an authorized officer of the Company on behalf of the Company.
Notwithstanding anything in this Agreement to the contrary, the Company shall
have no obligation to consummate a closing of the transactions contemplated
hereby and issue the Preferred Stock to any person to whom the issuance of the
Preferred Stock would constitute a violation of the Securities Act of 1933, as
amended (the “Securities Act”) or the securities laws of any State of the United
States or any foreign country.

1.3 Closing. The purchase and sale of the Preferred Stock hereunder (the
“Closing”) shall occur on December 1, 2006 at the offices of the Company or its
counsel in Houston, Texas, U.S.A., or such other place or time as shall by
mutually agreed by the Company and the Investor.

1.4 Expenses of Transaction. In the absence of an agreement in writing, each
party shall bear its own direct expenses of the transaction. The Company shall
bear all costs of issuing the Preferred Stock and the Common Stock to the
Investor.

1.5 No Brokerage Fees. The Investor possesses sufficient knowledge and
experience in financial matters to evaluate the financial and business
considerations of this transaction and the Investor has not engaged an
Investment Representative to represent it in this transaction. Accordingly, no
brokerage or other financial advisory fees are payable to any third party out of
the proceeds of the investment. This provision shall not restrict the use by
either party of any business, financial, legal, engineering, accounting, tax or
other professional services to evaluate and consummate the transaction.

SECTION 2

2.1 Registration Rights. The Company shall grant to the Investor certain
registration rights to register the Securities on a registration statement as
determined by the Company. The terms and conditions of such registration rights
shall be set forth in a registration rights agreement to be entered into by and
between the Company and the Investor substantially in the form attached to this
Agreement as Exhibit “B” (the “Registration Rights Agreement”).

SECTION 3

3.1 Investor Representations and Warranties. The Investor hereby acknowledges,
represents and warrants to, and agrees with, the Company, as follows:

 

-2-



--------------------------------------------------------------------------------

(a) General:

(i) The Investor is acquiring the Securities for its own account as principal,
for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalization thereof, in whole or in part and no other
person has a direct or indirect beneficial interest in such Securities
(excluding, if applicable, the current stockholders and management of the
Investor).

(ii) The Investor acknowledges its understanding that the offering and sale of
the Securities is intended to be exempt from registration under the Securities
Act and, in furtherance thereof, the Investor represents and warrants to and
agrees with the Company as follows:

(A) The Investor has the financial ability to bear the economic risk of its
investment, has adequate means for providing for its current financial needs and
contingencies and has no need for liquidity with respect to its investment in
the Company; and

(B) The Investor has such knowledge and experience in financial and business
matters, including the risks associated with operating in the Republic of
Kazakhstan, as to be fully capable of evaluating the merits and risks of the
prospective investment.

(b) Information Concerning the Company: The Investor and such of its business,
financial, legal, engineering and tax advisors as it, in its sole discretion,
may choose to engage (collectively, the “Advisors”), acknowledge that it:

(i) Has been furnished with (A) a copy of the Company’s most recent Form 10-K
(and amendments thereto) and Forms 10-Q filed under the rules and regulations of
the United States Securities and Exchange Commission (the “Commission”); and
(B) a copy of the Offering Memorandum. All of these materials are collectively
referred to as the “Information”. As a condition to consummating the purchase of
Preferred Stock hereunder, the Investor represents that it and/or its Advisors
have carefully read the Information and understand and have evaluated the risks
of the purchase of Securities and the considerations described in the
Information; and have relied solely (except as indicated in subsections (ii) and
(iii) below) on the Information;

(ii) Is familiar with the business and financial condition, properties,
operations, and prospects of the Company, all as generally described in the
Information; has been given the opportunity to ask questions of, and receive
answers from, the appropriate officers of the Company concerning the terms and
conditions of the offering and other matters pertaining to this investment and
has asked such questions as it desires to ask and all such questions have been
answered to the full satisfaction of the Investor; has been given the
opportunity to obtain such additional information necessary to verify the
accuracy of the

 

-3-



--------------------------------------------------------------------------------

information contained in the Information or that which was otherwise provided in
order for it to evaluate the merits and risks of purchase of the Securities to
the extent the Company possesses such information or can acquire it without
unreasonable effort or expense; and has not been furnished any other offering
literature or prospectus except as mentioned herein or in the Information;

(iii) Has not been furnished with any oral representation or warranty in
connection with the offering of the Securities by the Company or any officer,
employee, agent, affiliate or subsidiary, which is not contained in the
Information, and is relying solely on the information contained in the
Information and the answers to questions with respect thereto furnished to the
Investor by the Company;

(iv) Understands that the purchase of the Securities involves various risks
including, but not limited to, those outlined in the Information and in this
Agreement, and has determined that the Securities are a suitable investment and
that it could bear a complete loss of its investment;

(v) Is not relying on the Company with respect to the economic considerations of
the Investor related to this investment. The Investor has relied on the advice
of, or has consulted with, regarding the economic considerations related to this
investment, only its own Advisors;

(vi) The Investor is authorized and qualified to become a stockholder in, and
authorized to make its capital contributions to, the Company, and the person
signing this Agreement on behalf of such entity, if applicable, has been duly
authorized by such entity to do so;

 

-4-



--------------------------------------------------------------------------------

(vii) Any information which the Investor has heretofore represented or furnished
to the Company with respect to its financial position and business experience is
correct and complete as of the date of this Agreement and if there should be any
material change in such information it will immediately furnish such revised or
corrected information to the Company; and

(viii) The Investor understands that, unless the Investor notifies the Company
in writing to the contrary before the Closing, all the representations and
warranties contained in this Agreement will be deemed to have been reaffirmed
and confirmed as of the closing and any subsequent closings, taking into account
all information received by the Investor.

(c) Investor Awareness. The Investor acknowledges, represents, agrees and is
aware that:

(i) Substantially all of the Company’s current operations are located in the
Republic of Kazakhstan and the Company is subject to the political and economic
risks of operating in this country and region of the world.

(ii) No United States federal, state or foreign agency has passed upon the
Securities or made any finding or determination as to the fairness of this
investment;

(iii) The Company is subject to substantial risks, including those described in
the Information, and the Investor acknowledges that these risks, as well as
others incident to the investment in the Securities of the Company, could result
in the loss of part or all of its investment;

(iv) Any projections or forward looking information provided to the Investor are
based on various estimates and forecasts by the Company and/or its consultants
and are subject to the caveats set forth in the Information. The Investor
specifically acknowledges that actual results may differ materially from these
estimates and forecasts; and

(v) The investment in the Company may be an illiquid investment and the Investor
must bear the economic risk of investment in the Securities potentially for an
indefinite period of time.

(d) Accredited Investor Status. The Investor represents that the Investor
qualifies as an “accredited investor” under U.S. securities laws and regulations
and any similar laws and regulations which may be applicable to this transaction
in                      or any other foreign jurisdiction which may govern this
transaction.

(e) Restrictions on Transfer or Sale of the Securities:

(i) The Investor is acquiring the Securities subscribed for solely for the
Investor’s own beneficial account, for investment purposes, and not with a



--------------------------------------------------------------------------------

view to, or for resale in connection with, any distribution of the Securities.
The Investor understands that the offer and sale of the Securities has not been
registered under the Securities Act, or the securities laws of any State of the
United States, by reason of specific exemptions under the provisions thereof.
These exemptions depend in part upon the investment intent of the Investor and
of the other representations made by the Investor in this Agreement. [In
particular, the Investor certifies that it is not a U.S. person and is not
acquiring the Securities for the account or benefit of any U.S. person, nor is
the Investor a U.S. person who purchased securities in a transaction that did
not require registration under the Securities Act of 1933.] The Investor agrees
that it will hold the Securities for investment purposes only and that any
resale of such Securities will be made strictly in accordance with (A) the
provisions of Regulation S promulgated under the Securities Act, (B) an
effective registration statement under the Securities Act, or (C) pursuant to an
available exemption from registration. The Investor further agrees not to engage
in any short sales, hedging transactions or other similar transactions with
regard to the Company’s securities unless in strict compliance with the
Securities Act. The Investor understands that the Company is relying upon the
representations, covenants and agreements contained in this Agreement (and any
supplemental information) for the purpose of determining whether this
transaction meets the requirements for such exemptions.

(ii) The Investor understands that the Securities are restricted securities
under applicable federal securities laws and that the Securities Act and the
rules of the Commission provide in substance that the Investor may dispose of
the Securities only pursuant to an effective registration statement under the
Securities Act or an exemption therefrom, and the Investor understands that the
Company has no obligation or intention to register any of the Securities
purchased by the Investor hereunder, or to take any affirmative action so as to
permit sales pursuant to the Securities Act, except pursuant to the Registration
Rights Agreement. As a consequence, the Investor understands that it may be
required to bear the economic risks of the investment in the Securities for an
indefinite period of time. The Investor understands that the Investor may not at
any time demand the purchase by the Company of the Investor’s Securities.

(iii) The Investor agrees: (A) that the Investor will not sell, assign, pledge,
give, transfer or otherwise dispose of the Securities or any interest therein,
or make any offer or attempt to do any of the foregoing, except pursuant to a
registration of the Securities under the Securities Act and all applicable State
securities laws or in a transaction which is exempt from the registration
provisions of the Securities Act and all applicable State securities laws;
(B) that the Company and any transfer agent for the Securities shall not be
required to give effect to any purported transfer of any of the Securities
except upon compliance with the foregoing restrictions; and (C) that a legend in
substantially the following form will be placed on any certificates representing
the Securities:

 



--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN TAKEN WITHOUT A VIEW TO
THE DISTRIBUTION THEREOF WITHIN THE MEANING OF THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES NOR ANY INTEREST
THEREIN MAY BE OFFERED, SOLD, PLEDGED, HYPOTHECATED, ASSIGNED, TRANSFERRED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO REGULATION S PROMULGATED UNDER THE
SECURITIES ACT, AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT,
OR AN EXEMPTION FROM REGISTRATION UNDER SUCH SECURITIES ACT WHICH, IN THE
OPINION OF COUNSEL FOR THE COMPANY, IS AVAILABLE. THE HOLDER AGREES NOT TO
ENGAGE IN ANY SHORT SALES, HEDGING TRANSACTIONS OR OTHER SIMILAR TRANSACTIONS
WITH REGARD TO THE SECURITIES OR THE SECURITIES OF THE COMPANY UNLESS IN STRICT
COMPLIANCE WITH THE SECURITIES ACT.

(iv) The Investor has not offered or sold any portion of the subscribed for
Securities and has no present intention of dividing such Securities with others
or of reselling or otherwise disposing of any portion of such Securities either
currently or after the passage of a fixed or determinable period of time or upon
the occurrence or nonoccurrence of any predetermined event or circumstance.

SECTION 4

4.1 Survival; Indemnification. All representations, warranties and covenants
contained in this Agreement and the indemnification contained in this
Section 4.1 shall survive (i) the acceptance of the Agreement by the Company,
(ii) the Closing, (iii) changes in the transactions, documents and instruments
described in the Information which are not material or which are to the benefit
of the Investor, and (iv) the merger, sale, bankruptcy, insolvency or other
change in the legal status of the Investor. The Investor acknowledges the
meaning and legal consequences of the representations, warranties and covenants
in Section 3 hereof and that the Company has relied upon such representations,
warranties and covenants in determining the Investor’s qualification and
suitability to purchase the Securities. The Investor hereby agrees to indemnify,
defend and hold harmless the Company, its officers, directors, employees, agents
and controlling persons, from and against any and all losses, claims, damages,
liabilities, expenses (including attorneys’ fees and disbursements), judgments
or amounts paid in settlement of actions arising out of or resulting from the
failure of any representation herein or the breach of any warranty or covenant
herein. Notwithstanding the foregoing, however, no representation, warranty,
covenant or acknowledgment made herein by the Investor shall in any manner be
deemed to constitute a waiver of any rights granted to it under the Securities
Act or the securities laws of any State of the United States.

 



--------------------------------------------------------------------------------

4.2 Modification. Neither this Agreement nor any provisions hereof shall be
modified, discharged or terminated except by an instrument in writing signed by
the party against whom any waiver, change, discharge or termination is sought.

4.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (i) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section prior to 5:00 p.m. (Houston time) on a business day,
(ii) the next business day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section on a day that is not a business day or later than 5:00 p.m.
(Houston time) on any business day, or (iii) the business day following the date
of mailing, if sent by U.S. nationally recognized overnight courier service such
as Federal Express. The address for such notices and communications shall be as
follows:

If to the Investor, addressed to:

or with respect to the Company, addressed to:

Transmeridian Exploration Incorporated

397 N. Sam Houston Pkwy E, Suite 300

Houston, Texas 77060

Attention: General Counsel

Facsimile No.: 281-999-9094

or to such other address or addresses or facsimile number or numbers as any such
party may most recently have designated in writing to the other parties hereto
by such notice.

4.4 Counterparts. This Agreement may be executed through the use of separate
signature pages or in any number of counterparts, and each of such counterparts
shall, for all purposes, constitute one agreement binding on all the parties,
notwithstanding that all parties are not signatories to the same counterpart.
Delivery of a signed counterpart of this Agreement by facsimile transmission
shall be effective as delivery of the original hereof.

4.5 Binding Effect. Except as otherwise provided herein, this Agreement shall be
binding upon and inure to the benefit of the parties and their heirs, executors,
administrators, successors, legal representatives and assigns. If the Investor
is more than one person, the obligation of the Investor shall be joint and
several and the agreements, representations, warranties and acknowledgments
herein contained shall be deemed to be made by and be binding upon each such
person and its heirs, executors, administrators and successors.



--------------------------------------------------------------------------------

4.6 Entire Agreement. This instrument contains the entire agreement of the
parties, and there are no representations, covenants or other agreements except
as stated or referred to herein.

4.7 Assignability. This Agreement is not transferable or assignable by the
Investor except as may be provided herein.

4.8 Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas.

4.9 State Securities Laws. The offering and sale of the Securities is intended
to be exempt from registration under the securities laws of certain States of
the United States. All subscribers must note that there are restrictions on
transfer of all Securities, as agreed upon in Section 3 of this Agreement.

 

EXHIBITS:     A   OFFERING MEMORANDUM B   REGISTRATION RIGHTS AGREEMENT

 



--------------------------------------------------------------------------------

This agreement is effective as of the date first written above.

 

TRANSMERIDIAN EXPLORATION INCORPORATED By:  

 

Name:   Title:   INVESTOR: By:  

 

Name:   N/A Title:   N/A

Number of Shares of Preferred Stock Purchased Hereby:

Purchase Price: $